DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/26/2021 has been entered.
 
Response to Arguments
Applicant’s arguments, see Remark, filed 2/26/2021, with respect to claims 1 and 4-20 have been fully considered and are persuasive.  The rejection of claims 1 and 4-20 has been withdrawn. 

Claims 2-3 have been cancelled.

Allowable Subject Matter
Claims 1 and 4-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding to claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“ display the second view of the content based on the second location and the second orientation, the second view of the content being different from the first view of the content; and
update the overlay of the multi-dimensional reference element based on the second view of the content to provide a second visual indication of the second location in the three-dimensional virtual environment and the second orientation for viewing the content within the three-dimensional virtual environment”.

Regarding to claim 11, the prior art of record fails to teach or fairly suggest the combination of all limitations required in the claim or the claim as a whole, in particularly,
“displaying the second view of the content based on the second location and the second orientation, the second view of the content being different from the first view of the content; and
updating the overlay of the multi-dimensional reference element based on the second view of the content to provide a second visual indication of the second location in the three-dimensional virtual environment and the second orientation for viewing the content within the three-dimensional virtual environment”.


“display the second view of the content based on the second location and the second orientation, the second view of the content being different from the first view of the content; and
update the overlay of the multi-dimensional reference element based on the second view of the content to provide a second visual indication of the second location in the three-dimensional virtual environment and the second orientation for viewing the content within the three-dimensional virtual environment”.

Claims 4-10 are allowed due to dependency of claim 1. Claims 12-17 are allowed due to dependency of claim 11. Claim 19-20 are allowed due to dependency of claim 18.

Closest Reference Found
	Closest prior art made of record includes Fein (US 20140098137 A1) in view of Fadell (US 20080276178 A1), and further in view of Lamb (US 20140002496 A1) either alone or in combination, fail to anticipate or render obvious required in the claim or the claim as a whole as mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tao Sun whose telephone number is (571)272-5630.  The examiner can normally be reached on 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 5712727515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.